Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim depends upon itself “the method of claim 7”.
Claim 20 is objected to because of the following informalities:  In line (c) amend as follows, (c) one or more non-transitory computer readable media… .  
Appropriate corrections is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the steps" in line 2.  
Claim 15 recites the limitation "the steps" and “the device in lines 1- 2.  
There is insufficient antecedent basis for these limitations in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 respectively of U.S. Patent No. 9,350,794 hereinafter as ‘794. Although the claims at issue are not identical, they are not patentably distinct from each other because the Instant claim(s) are phrased differently to claim the same subject matter as that of the Patented Claim(s), and therefore rejected accordingly.

A contrast of Independent Claim 1 against the Patented Claim 1 is illustrated below with underlined differences;
Instant Case: 16/673,912
US Patent: 9,350,794
1. A method of providing network communications, comprising: 




(a) spawning a virtual machine that virtualizes network capabilities of the device such that a virtual network connection is provided; 












(b) using the virtual network connection, transmitting a packet to a first node using a first routing protocol for communication to a destination device; 





(c) setting a timer, the timer having a value corresponding to an amount of time greater than an average response time of the destination device; and 

(d) upon expiration of the timer, transmitting the packet to a second node using a second routing protocol for communication to the destination device.
1. A method of providing network communications, comprising: 
(a) detecting, at a device, a request for a network connection from an application running on the device; 

(b) spawning a virtual machine that virtualizes network capabilities of the device such that a virtual network connection is provided; 

(c) determining application-specific information associated with the application; 

(d) using the application-specific information, selecting, at the device, a first routing protocol from among a plurality of routing protocols for communicating data from the application using the virtual network connection; 

(e) using the virtual network connection, transmitting a packet to a first node using the first routing protocol for communication to a destination device; 


(f) determining an average response time of the destination device; 

(g) setting a timer to have a value corresponding to an amount of time greater than the determined average response time of the destination device; and 
(h) upon expiration of the timer, transmitting the packet to a second node using a second routing protocol for communication to the destination device; 

(i) wherein the application runs on the device outside of the virtual machine. 



Based on the foregoing comparison, it is obvious that in removing the additional limitations in Patented case (as underlined), the scope of the Instant claim is merely broadened by eliminating elements and their functions.  It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations in the Instant application. 
Thus, the Instant Claim 1 recites features similar in subject matter as that of Patented Claim 1 and therefore is rejected under Non-Statutory Double Patenting.

Similarly, Independent Claims 15 and 20 recite features similar to subject matter to that of Patented Claims 13 and 16 respectively and therefore is rejected for similar reasoning’s as Claim 1.
	
Similarly, Claims 2-5, 8-14, 16 and 19 recite features similar to Patented Claims 2-12 and 14-15 respectively and therefore rejected for same reasoning’s as Independent Claims 1 and 15.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a)  which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a)  as being unpatentable over Neumann et al (US 2006/0041761 A1) hereinafter as Neumann in view of He et al (USP 8,677,007 B2) hereinafter as He.
	

Regarding Claim 1, Neumann discloses a method of providing network communications (See Fig(s). 1 with network communications via VPN, See ¶ abstract) comprising:
(a) spawning a virtual machine that virtualizes network capabilities of the device such that a virtual network connection is provided (See ¶ 8, a virtual machine monitor spawns a user-definable number of sensitive virtual machines for processing sensitive (classified) data and a user-definable number of non-sensitive virtual machines for processing non-sensitive (unclassified) data),
 (b) using the virtual network connection, transmitting a packet to a first node using a first routing protocol for communication to a destination device (See ¶ 14, virtual private networking means for conducting private network traffic over a virtual private network between the user at the client computing means and the server-based computing means.; See Fig(s). 1, See ¶ 46, the VPNs may utilize Internet protocol security (IPSec) mechanisms for communicating between entities…and/or the VPNs may implement the Layer 2 Tunneling Protocol (L2TP), UDP or IPsec).
Neumann fails to disclose (c) setting a timer, the timer having a value corresponding to an amount of time greater than an average response time of the destination device; and (d) upon expiration of the timer, transmitting the packet to a second node using a second routing protocol for communication to the destination device.  
He discloses (c) setting a timer, the timer having a value corresponding to an amount of time greater than an average response time of the destination device (See Fig(s). 5, a monitor 500 checks, verifies or validates the response time from a resource is within a predetermined range.. the monitor 500 may use any representation of response time for a threshold or range of response times, such as average…; and the monitor 500 may detect that the status of the resource indicates a response time is below or above a predetermined threshold..see col 36 lines 1-10, 30-47),
 (d) upon expiration of the timer, transmitting the packet to a second node using a second routing protocol for communication to the destination device  (See Fig(s). 1, The nodes of interest (102a, 102b, etc), can use any type of protocol and it can be, for example, an HTTP client, an FTP client, VoIP, see Col 14 lines 6-25, col 15 lines 1-43). Improving the performance of remotely-accessed applications is to install an appliance within the enterprise network that performs certain functions to accelerate application performance or provide controlled and managed access to the application.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of He within Neumann, so as to enhance overall network performance by improving the performance of remotely-accessed applications within a time controlled system.

Regarding Claim 2, Neumann discloses  wherein the second routing protocol is different from the first routing protocol (See ¶ 46, the VPNs utilize Internet protocol security (IPSec) mechanisms for communicating between entities. Additionally, the VPNs may implement the Layer 2 Tunneling Protocol (L2TP)).  

Regarding Claim 3, Neumann discloses  wherein the second node is different from the first node (See Fig(s). 1 with nodes 110, 120, 130).  

Regarding Claim 4 and 16, Neumann discloses  wherein the second routing protocol is different from the first routing protocol, and the second node is different from the first node ((See ¶ 46, the VPNs utilize Internet protocol security (IPSec) mechanisms for communicating between entities. Additionally, the VPNs may implement the Layer 2 Tunneling Protocol (L2TP),.. (See Fig(s). 1 with nodes 110, 120, 130).  

Regarding Claim 5, He discloses  wherein said step (d) comprises transmitting the packet to the second node using the virtual network connection with the second routing protocol (See Fig(s). 1, The nodes of interest (102a, 102b, etc), can use any type of protocol and it can be, for example, an HTTP client, an FTP client, VoIP, see Col 14 lines 6-25, col 15 lines 1-43). Reasons for combining same as Claim 1.

Regarding Claim 6 and 17, Neumann discloses  wherein the virtual machine is spawned in response to a request for a network connection from an application running on the device (See ¶ 8, a virtual machine monitor spawns a user-definable number of sensitive virtual machines for processing sensitive (classified) data and a user-definable number of non-sensitive virtual machines for processing non-sensitive (unclassified) data).  

Regarding Claim 7 and 18, Neumann discloses  wherein the application runs on the device outside of the virtual machine (See Fig(s). 1, See ¶ 15, where the operating system prohibits user access to the local internal memory, at least one virtual private network client for conducting network traffic to and from a corresponding one of the remote communication networks, and an application service client providing a user interface to a remotely executed computer application.).

Regarding Claim 8, Neumann discloses  wherein the virtual machine is created by a monitor in response to a controller that is configured to intercept messages sent to a network adapter (See ¶ 8, a virtual machine monitor spawns a user-definable number of sensitive virtual machines for processing sensitive (classified) data and a user-definable number of non-sensitive virtual machines for processing non-sensitive (unclassified) data).  
 
Regarding Claim 9 and 19, Neumann discloses  wherein the virtual machine encapsulates a single hardware network interface of the device (See ¶ 4, Encryption and encapsulation techniques have led to the development of virtual private networks, whereby a user may conduct computer transactions on a remote system from a local computer).

Regarding Claim 10, Neumann discloses  wherein the virtual machine encapsulates a plurality of hardware network interfaces of the device (See ¶ 4, Encryption and encapsulation techniques have led to the development of virtual private networks, whereby a user may conduct computer transactions on a remote system from a local computer).
  
Regarding Claim 11, Neumann discloses  wherein the device includes a plurality of processing cores (See Fig(s). 3, with plurality of processing cores 360a-m).  

Regarding Claim 12, He discloses  wherein the application is a video game (See Fig(s). 1, a client 102 has the capacity to function as seeking to access applications on a server which may include games and other server based apps, See col 5 lines 30-40). Reasons for combining same as Claim 1.

Regarding Claim 13 and 14, He discloses  wherein the device is a personal computer and hand held device (See Fig(s). 1, devices 102a, 102n).  

Regarding Claim 15, Neumann discloses a method of providing network communications (See Fig(s). 1 with network communications via VPN, See ¶ abstract) comprising:
(a) spawning a virtual machine that virtualizes network capabilities of the device such that a virtual network connection is provided (See ¶ 8, a virtual machine monitor spawns a user-definable number of sensitive virtual machines for processing sensitive (classified) data and a user-definable number of non-sensitive virtual machines for processing non-sensitive (unclassified) data),
 (b) using the virtual network connection, transmitting a packet to a first node using a first routing protocol for communication to a destination device (See ¶ 14, virtual private networking means for conducting private network traffic over a virtual private network between the user at the client computing means and the server-based computing means.; See Fig(s). 1, See ¶ 46, the VPNs may utilize Internet protocol security (IPSec) mechanisms for communicating between entities…and/or the VPNs may implement the Layer 2 Tunneling Protocol (L2TP), UDP or IPsec).
Neumann fails to disclose (c) setting a timer, the timer having a value corresponding to an amount of time greater than an average response time of the destination device; and (d) upon expiration of the timer, transmitting the packet to a second node using a second routing protocol for communication to the destination device.  
He discloses (c) setting a timer, the timer having a value corresponding to an amount of time greater than an average response time of the destination device (See Fig(s). 5, a monitor 500 checks, verifies or validates the response time from a resource is within a predetermined range.. the monitor 500 may use any representation of response time for a threshold or range of response times, such as average…; and the monitor 500 may detect that the status of the resource indicates a response time is below or above a predetermined threshold..see col 36 lines 1-10, 30-47),
 (d) upon expiration of the timer, transmitting the packet to a second node using a second routing protocol for communication to the destination device  (See Fig(s). 1, The nodes of interest (102a, 102b, etc), can use any type of protocol and it can be, for example, an HTTP client, an FTP client, VoIP, see Col 14 lines 6-25, col 15 lines 1-43). Improving the performance of remotely-accessed applications is to install an appliance within the enterprise network that performs certain functions to accelerate application performance or provide controlled and managed access to the application.
Spawning an additional or second virtual machine as needed is taught by Neumann (See ¶ 8, a virtual machine monitor spawns a user-definable number of sensitive virtual machines for processing sensitive (classified) data and a user-definable number of non-sensitive virtual machines for processing non-sensitive (unclassified) data).
(e) using the second virtual network connection, transmitting a packet to a second node using a second routing protocol for communication to the destination device (See ¶ 14, virtual private networking means for conducting private network traffic over a virtual private network between the user at the client computing means and the server-based computing means.; See Fig(s). 1, See ¶ 46, the VPNs may utilize Internet protocol security (IPSec) mechanisms for communicating between entities…and/or the VPNs may implement the Layer 2 Tunneling Protocol (L2TP), UDP or IPsec).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of He within Neumann, so as to enhance overall network performance by improving the performance of remotely-accessed applications within a time controlled system.

Claim 20 recites features similar to Claim 15 and therefore rejected under same reasoning’s, whereby Claim 20 is in apparatus (device) form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411